DETAILED ACTION
	This Office action is responsive to communication received 01/11/2021 – IDS; Amendment 01/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-9 remain pending.
Response to Arguments
	In the arguments received 01/15/2021, the applicant contends that the prior art to Goto (JP2004065765(A)) fails to show a cord material comprising “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent and passed through the holes of the beads to thereby hold the beads in position and the cord material expands so as to return to the band shape at portions that do not have the beads”.  The applicant argues that none of the remaining references to Charles (USPN 8,105,088), Arita (JPH09313661(A)) and Cruise (US PUBS 2003/0141327) cures the alleged deficiencies of the Goto device. 
	IN RESPONSE:
Applicant’s arguments with respect to claims 1-9 have been considered.  The amendments to the claims overcome the prior rejection of claims 1-3 under 35 U.S.C. 102(a)(1)/(a)(2).  However, the amendments to the claims necessitate a new rejection under 35 U.S.C. 103.  Of interest, the Office points out that the prior art references to Goto, Charles, Arita and Cruise are still being relied upon, with the incorporation of the newly-added reference to Albrecht (USPN 4,637,962); the new grounds of rejection being made necessary in view of the amendments to claims 1, 2 and 6.  
FOLLOWING IS AN ACTION ON THE MERITS:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Albrecht (USPN 4,637,962).  A machine translation of the Goto reference was provided with the Office action, mailed 10/22/2020. 
 As to claim 1, Goto shows a tool for recording the number of swings in a ball game comprising a plurality of holed beads (i.e., movable blocks 6, 7, 8, 9 and 10; see machine translation page 3, lines 9-10) and a cord (i.e., rod-shaped body 1 made of a leather braid; see machine translation page 3, lines 7, 8, 12 and 13) that is passed through the holes of the beads and that holds the beads so that the beads can slide (see machine translation page 3, lines 9-10), the tool for recording the number of swings in a ball game characterized in that the cord is formed from a cord material that does not stretch in an axial direction.   
Goto differs from the claimed invention in that Goto does not explicitly show “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent and passed through the holes of the beads to thereby hold the beads in position and the cord material expands so as to return to the band shape at portions that do not have the beads”.  Instead, in Goto, the cord material stretches in a diametrical direction (i.e., the rod-shaped body 1 is slightly deformable in the diameter direction thereof; see machine translation page 4, lines 14-15) and that is normally urged in a diameter expanding direction, the cord is designed to constrict in diameter so as to elastically interlock with the walls of the holes of the beads and hold the beads in position (see machine translation page 4, lines 16-19).  Also, in Goto, the cord expands in diameter at portions that do not have the beads (i.e., as the rod-shaped body 1 of long band-shaped strip is deemed to be nothing more than an obvious design change over the shape of the cord in Goto.  For example, the long band-shaped strip is not disclosed as offering a specific and unobvious purpose over any of the elastic cord material made up of a bundle of monofilament hollow fibers shown in FIG. 3(B), the hollow pipe of elastic cord material shown in FIG. 3(C), the S-shaped cord elastic material shown in FIG. 3(D), or the cutout hollow pipe of cord elastic material shown in FIG. 3(E) in the disclosure.  A change in shape is considered to be within the level of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)  The fact that the long band-shaped strip is urged to return to a band shape even if bent, wherein the cord material is bent and passed through the holes of the beads to thereby hold the beads in position and the cord material expands so as to return to the band shape at portions that do not have the beads appears to be more relevant to the particular attributes of the material itself which is selected for the cord, rather than any distinct structure that is added to the recording tool.  In essence, and much like the rod-shaped leather braided cord in Goto, the claimed long band-shaped strip is only capable of holding the beads in position because of the material properties of the strip.  This of course assumes that both the leather braided cord used by Goto and the now-claimed band-shaped strip are sized for entry through the holes of the beads.   Here, to have simply substituted a different material for the leather braided cord material in Goto, with the same premise of selecting a material that is designed to hold its original shape in portions not associated with the beads and to constrict in diameter in portions associated with the beads so as to elastically interlock with the interior walls of the holes of the beads and hold the beads in position, would have been an obvious design choice. Here, the selection of a known material to take advantage of the properties of that known material has been deemed to be within the level of one of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Moreover, materials such as shape memory alloys that exhibit attributes to enable such materials to change shape when manipulated, yet still revert back to an original shape are widely available, with one example being presented by the patent to Albrecht, which shows a shape memory alloy in a variety of forms, including a rod, tube, strip, sheet or plate shape and notes that changes in movement including compression and tension may be incorporated within the material (i.e., Abstract, along with col. 1, lines 45-51 and col. 9, lines 29-31 in Albrecht). 
As to claim 2, Albrecht obviates the use of a shape memory alloy (i.e., Abstract, along with col. 1, lines 45-51 and col. 9, lines 29-31 in Albrecht). 
 As to claim 3, one end of the cord has a hanger (i.e., coupling ring 11).  Although the reference discusses that the coupling ring (11) is configured for holding keys (FIGS. 1, 2; see machine translation page 4, lines 26-27), the language in the claim “and the hanger is hooked on a pant belt or another object from which to hang the tool” is merely functional.  The applicant does not appear to be claiming the combination of the hangar with a pant belt or another object”.  Here, the coupling ring (11) may clearly be hooked onto a trouser belt.  

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Albrecht (USPN 4,637,962) and Charles (USPN 8,105,088).   The Goto reference, as modified by Albrecht, lacks a clip fastened to a portion of the cord between the beads so as to divide up the number of swings for each hole.  Charles shows it to be old in the art to incorporate a ring (40) that may serve as the claimed “clip” to separate portions of the counter tool (i.e., col. 4, lines 1-20; FIG. 1).  Once an action is completed (i.e., a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
More specific to claim 8, and with respect to the claimed “hangar”, as noted for claim 3 above, one end of the cord has a hanger (i.e., coupling ring 11).  Although the reference discusses that the coupling ring (11) is configured for holding keys (FIGS. 1, 2; see machine translation page 4, lines 26-27), the language in the claim “and the hanger is hooked on a pant belt or another object from which to hang the tool” is merely functional.  The applicant does not appear to be claiming the combination of the hangar with a pant belt or another object”.  Here, the coupling ring (11) may clearly be hooked on to a trouser belt.  

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Albrecht (USPN 4,637,962) and Arita (JPH09313661(A)).  A machine translation of the Arita reference was provided with the Office action, mailed 10/22/2020.  
As to claim 5, the Goto reference lacks wherein both ends of the cord are attached to the back-of-the-hand part of a glove for a ball game and are held on the glove.  Here, the teaching see machine translation, paragraph [0006]).  In view of the teachings in Arita, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Goto by incorporating the count tool into a golf glove in order to allow a golfer to have easy access to the count tool for recording his/her golf score throughout a game. The addition of this feature (i.e., wherein both ends of the cord are attached to the back-of-the-hand part of a glove for a ball game and are held on the glove) to the count tool of the Goto device would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
More specific to claim 9, and with respect to the claimed “hangar”, as noted for claim 3 above, one end of the cord has a hanger (i.e., coupling ring 11).  Although the reference discusses that the coupling ring (11) is configured for holding keys (FIGS. 1, 2; see machine translation page 4, lines 26-27), the language in the claim “and the hanger is hooked on a pant belt or another object from which to hang the tool” is merely functional.  The applicant does not appear to be claiming the combination of the hangar with a pant belt or another object”.  Here, the coupling ring (11) may clearly be hooked on to a trouser belt.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Arita (JPH09313661(A)) and Cruise (US PUBS 2003/0141327).   Goto shows a tool for recording the number of swings in a ball game comprising a plurality of holed beads (i.e., movable blocks 6, 7, 8, 9 and 10; see machine translation page 3, lines 9-10) and a cord (i.e., rod-shaped body 1 made of a leather braid; see machine translation page 3, lines 7, 8, 12 and 13) that is passed through the holes of the beads and that holds the beads so that the beads can slide (see machine translation page 3, lines 9-10), the tool for recording the number of swings in a ball game characterized in that the cord is formed from a cord material that does not stretch in an axial direction.   
Goto differs from the claimed invention in that Goto does not explicitly show “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent and passed through the holes of the beads to thereby hold the beads in position and the cord material expands so as to return to the band shape at portions that do not have the beads”.  Instead, in Goto, the cord material stretches in a diametrical direction (i.e., the rod-shaped body 1 is slightly deformable in the diameter direction thereof; see machine translation page 4, lines 14-15) and that is normally urged in a diameter expanding direction, the cord is designed to constrict in diameter so as to elastically interlock with the walls of the holes of the beads and hold the beads in position (see machine translation page 4, lines 16-19).  Also, in Goto, the cord expands in diameter at portions that do not have the beads (i.e., as the rod-shaped body 1 of leather braid material has a cylindrical shape with a substantially uniform diameter, it is clear if the portion of the rod-shaped body 1 is compressed in the diameter direction thereof to hold any of the beads (6, 7, 8, 9 or 10) then the diameter of the rod-shaped body 1 adjacent to and not in contact with the beads will appear expanded as compared to the diameter of the rod-shaped body 1 that is in contact or surrounded by the beads).  Here, the claimed long band-shaped strip is deemed to be nothing more than an obvious design change over the shape of the cord in Goto.  For example, the long band-shaped strip is not disclosed as offering a specific and unobvious purpose over any of the elastic cord material made up of a bundle of monofilament hollow fibers shown in FIG. 3(B), the hollow pipe of elastic cord material shown in FIG. 3(C), the S-shaped cord elastic material shown in FIG. 3(D), or the cutout hollow pipe of cord elastic material shown in FIG. 3(E) in the disclosure.  A change in shape is considered to be within the level of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent urged to return to a band shape even if bent, wherein the cord material is bent and passed through the holes of the beads to thereby hold the beads in position and the cord material expands so as to return to the band shape at portions that do not have the beads appears to be more relevant to the particular attributes of the material itself which is selected for the cord, rather than any distinct structure that is added to the recording tool.  In essence, and much like the rod-shaped leather braided cord in Goto, the claimed long band-shaped strip is only capable of holding the beads in position because of the material properties of the strip.  This of course assumes that both the leather braided cord used by Goto and the now-claimed band-shaped strip are sized for entry through the holes of the beads.   Here, to have simply substituted a different material for the leather braided cord material in Goto, with the same premise of selecting a material that is designed to hold its original shape in portions not associated with the beads and to constrict in diameter in portions associated with the beads so as to elastically interlock with the interior walls of the holes of the beads and hold the beads in position, would have been an obvious design choice. Here, the selection of a  known material to take advantage of the properties of that known material has been deemed to be within the level of one of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Moreover, materials such as shape memory alloys that exhibit attributes to enable such materials to change shape when manipulated, yet still revert back to an original shape are widely available, with one example being presented by the patent to Albrecht, which shows a shape memory alloy in a variety of forms, including a rod, tube, strip, sheet or plate shape and notes that changes in movement including compression and tension may be incorporated within the material (i.e., Abstract, along with col. 1, lines 45-51 and col. 9, lines 29-31 in Albrecht). 
Goto further lacks a plurality of tool units (claim 6) as well as a holder such that the plurality of tool units are hung at intervals from the holder (claim 7).  Cruise shows it to be old in the art to provide a holder (101) that is designed to hold a number of separate units (200).  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  It is further noted that the inclusion of multiple tool units within the context of claim 6 would have involved an obvious duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
/
/
/
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711